UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2013 – February 28, 2014 Item 1.Schedule of Investments. SEMPER SHORT DURATION FUND SCHEDULE OF INVESTMENTS FEBRUARY 28, 2014 (Unaudited) AFA Principal Security Description Rate Maturity Value Long Positions - 110.4% Fixed Income Securities - 95.5% Asset Backed Obligations - 39.0% $ Aames Mortgage Trust, Series 2002-2 A2 (a) % 03/25/33 $ ABFC Trust, Series 2005-OPT1 A1MZ (b) 07/25/35 Access Group, Inc., Series 2001 2A1 (b) 05/25/29 Access Group, Inc., Series 2007-1 A2 (b) 04/25/17 Accredited Mortgage Loan Trust, Series 2003-2 A3 (b) 10/25/33 American Home Mortgage Investment Trust, Series 2004-3 1A (b) 10/25/34 Ameriquest Mortgage Securities, Inc. Asset-Backed Pass-Through Certificates, Series 2004-R11 A2 (b) 11/25/34 Amortizing Residential Collateral Trust, Series 2002-BC4 A (b) 07/25/32 AMRECSO Residential Securities Corp. Mortgage Loan Trust, Series 1998-2 A5 (a) 02/25/28 AMRESCO Residential Securities Corp. Mortgage Loan Trust, Series 1998-3 A7 (b) 07/25/28 Argent Securities, Inc. Asset-Backed Pass-Through Certificates, Series 2004-W9 A2 (b) 06/26/34 Argent Securities, Inc., Series 2003-W7 M2 (b) 03/25/34 Banc of America Commercial Mortgage Trust, Series 2007-3 A3 (b) 06/10/49 Banc of America Funding Trust, Series 2009-R6 3A1 (b)(c) 01/26/37 Banc of America Merrill Lynch Commercial Mortgage, Inc., Series 2004-6 A4 (b) 12/10/42 Banc of America Merrill Lynch Commercial Mortgage, Inc., Series 2005-1 A4 (b) 11/10/42 Banc of America Mortgage Securities, Inc., Series 2004-K 4A1 (b) 12/25/34 BCAP LLC Trust, Series 2011-RR2 2A3 (b)(c) 11/26/36 Bear Stearns Asset Backed Securities Trust, Series 2002-2 A1 (b) 10/25/32 Bear Stearns Asset Backed Securities Trust, Series 2003-ABF1 A (b) 01/25/34 Bear Stearns Asset Backed Securities Trust, Series 2003-AC5 A2 (a) 10/25/33 Bear Stearns Commercial Mortgage Securities Trust, Series 2006-PW13 AJ (b) 09/11/41 Bear Stearns Commercial Mortgage Securities Trust, Series 2007-PW16 AJ (b) 06/11/40 Bear Stearns Commercial Mortgage Securities Trust, Series 2007-PW17 AJ (b) 06/11/50 Bear Stearns Mortgage Securities, Inc., Series 1997-6 1A (b) 03/25/31 Bush Truck Leasing, LLC, Series 2011-AA C (c) 09/25/18 Carrington Mortgage Loan Trust, Series 2007-HE1 A1 (b) 06/25/37 Centex Home Equity Loan Trust, Series 2002-D AF6 (b) 12/25/32 Centex Home Equity Loan Trust, Series 2003-A AF4 (a) 12/25/31 Chase Mortgage Finance Trust, Series 2003-S11 3A1 10/25/33 Citigroup Commercial Mortgage Trust, Series 2004-C2 H (b)(c) 10/15/41 Citigroup Mortgage Loan Trust, Inc., Series 2003-HE4 A (b)(c) 12/25/33 ContiMortgage Home Equity Loan Trust, Series 1997-1 M1 (b) 03/15/28 SEMPER SHORT DURATION FUND SCHEDULE OF INVESTMENTS FEBRUARY 28, 2014 (Unaudited) Principal Security Description Rate Maturity Value $ Countrywide Alternative Loan Trust, Series 2005-54CB 1A7 % 11/25/35 $ Countrywide Alternative Loan Trust, Series 2005-64CB 1A7 12/25/35 CPS Auto Receivables Trust, Series 2011-1A A (c) 04/16/18 Credit Suisse Commercial Mortgage Trust, Series 2006-C2 A2 (b) 03/15/39 Credit-Based Asset Servicing and Securitization, LLC, Series 2003-CB1 AF (a) 01/25/33 CWHL Mortgage Pass-Through Trust, Series 2004-J1 1A1 01/25/19 CWHL Mortgage Pass-Through Trust, Series 2005-J4 A3 11/25/35 Educational Services of America, Inc., Series 2013-1 A (b)(c) 02/26/29 Encore Credit Receivables Trust, Series 2005-3 M2 (b) 10/25/35 Equity One Mortgage Pass-Through Trust, Series 2004-2 AV2 (b) 07/25/34 FFCA Secured Franchise Loan Trust, Series 2000-1 A2 (c) 09/18/27 First NLC Trust, Series 2005-2 M1 (b) 09/25/35 FREMF Mortgage Trust, Series 2012-K706 C (b)(c) 11/25/44 GE Business Loan Trust, Series 2004-1 A (b)(c) 05/15/32 GE Business Loan Trust, Series 2004-2A B (b)(c) 12/15/32 GE Commercial Mortgage Corp. Trust, Series 2007-C1 AM (b) 12/10/49 GMACM Home Equity Loan Trust, Series 2001-HE2 IA1 (b) 12/25/26 GSMPS Mortgage Loan Trust, Series 2005-RP1 1A2 (c) 01/25/35 HSI Asset Securitization Corp. Trust, Series 2006-OPT2 2A4 (b) 01/25/36 Impac CMB Trust, Series 2002-9F A1 (a) 12/25/32 Impac Secured Assets CMN Owner Trust, Series 2002-3 M2 (b) 08/25/32 Invitation Homes Trust, Series 2013-SFR1 A (b)(c) 12/17/30 Irwin Home Equity Loan Trust, Series 2005-1 M1 (a) 06/25/35 JP Morgan Chase Commercial Mortgage Securities Trust, Series 2006-LDP9 A2 05/15/47 JP Morgan Chase Commercial Mortgage Securities Trust, Series 2006-LDP9 AMS 05/15/47 JP Morgan Chase Commercial Mortgage Securities Trust, Series 2007-CB18 A3 06/12/47 LB-UBS Commercial Mortgage Trust, Series 2005-C1 D (b) 02/15/40 LB-UBS Commercial Mortgage Trust, Series 2005-C7 A3 (b) 11/15/30 MASTR Asset Securitization Trust. Series 2004-8 3A1 08/25/19 Mastr Specialized Loan Trust, Series 2005-2 A2 (b)(c) 07/25/35 Mellon Residential Funding Corp. Mortgage Pass-Through Trust, Series 1999-TBC3 A2 (b) 10/20/29 Merrill Lynch Mortgage Investors Trust, Series 2006-WMC1 A2C (b) 01/25/37 Merrill Lynch Mortgage Synthetic, Series 2005-ACR1 M2 (b)(c) 06/28/35 Merrill Lynch/Countrywide Commercial Mortgage Trust, Series 2006-2 B (b)(c) 06/12/46 SEMPER SHORT DURATION FUND SCHEDULE OF INVESTMENTS FEBRUARY 28, 2014 (Unaudited) Principal Security Description Rate Maturity Value $ ML-CFC Commercial Mortgage Trust, Series 2007-7 AMFL (b)(c) % 06/12/50 $ Morgan Stanley Capital I Trust, Series 2004-HQ4 A7 04/14/40 Morgan Stanley Capital I Trust, Series 2005-IQ9 AJ 07/15/56 Morgan Stanley Capital I Trust, Series 2006-T23 A2 (b) 08/12/41 Morgan Stanley Capital I Trust, Series 2007-HQ12 A2FL (b) 04/12/49 Morgan Stanley Dean Witter Capital I Trust, Series 2002-TOP7 H (c) 01/15/39 Morgan Stanley Re-REMIC Trust, Series 2011-KEYA A1 (c) 12/19/40 Nelnet Student Loan Trust, Series 2005-2 A4 (b) 12/23/19 Nelnet Student Loan Trust, Series 2008-2 A4 (b) 06/26/34 PPT Asset-Backed Certificates, Series 2004-1 A (c) 08/25/35 RALI Trust, Series 2002-QS15 CB 10/25/32 RASC Trust, Series 2007-KS2 AI2 (b) 02/25/37 Saxon Asset Securities Trust, Series 2002-3 M1 (b) 12/25/32 Saxon Asset Securities Trust, Series 2004-1 A (b) 03/25/35 SLM Private Education Loan Trust, Series 2012-C A1 (b)(c) 08/15/23 SLM Student Loan Trust, Series 2008-3 A3 (b) 10/25/21 STRU BRC-1198 AC 03/16/54 Structured Adjustable Rate Mortgage Loan Trust, Series 2005-6XS A4 (b) 03/25/35 Structured Asset Securities Corp Mortgage Loan Trust, Series 2005-4XS 1A3 (a) 03/25/35 Structured Asset Securities Corp. Mortgage Pass-Through Certificates, Series 2002-HF1 A (b) 01/25/33 Structured Asset Securities Corp. Mortgage Pass-Through Certificates, Series 2003-S2 M1A (b) 12/25/33 Structured Asset Securities Corp. Mortgage Pass-Through Certificates, Series 2003-S2 M1F (a) 12/25/33 U.S. Education Loan Trust IV, LLC, Series 2007-1A 1A3 (b)(c) 09/01/22 UCFC Home Equity Loan Trust, Series 1998-D MF1 04/15/30 Vanderbilt Mortgage Finance, Series 2001-A A4 (b) 06/07/28 Wachovia Bank Commercial Mortgage Trust, Series 2004-C12 A4 (b) 07/15/41 Wachovia Bank Commercial Mortgage Trust, Series 2005-C21 A4 (b) 10/15/44 Wachovia Bank Commercial Mortgage Trust, Series 2006-C29 AJ (b) 11/15/48 Wachovia Bank Commercial Mortgage Trust, Series 2007-WHL8 A1 (b)(c) 06/15/20 WaMu Mortgage Pass-Through Certificates, Series 2002-AR2 A (b) 02/27/34 Wells Fargo Mortgage Backed Securities Trust, Series 2004-DD 1A1 (b) 01/25/35 Total Asset Backed Obligations (Cost $24,167,701) Corporate Non-Convertible Bonds - 0.0% Norfolk Southern Corp. (Cost $4,060) 09/17/14 SEMPER SHORT DURATION FUND SCHEDULE OF INVESTMENTS FEBRUARY 28, 2014 (Unaudited) Principal Security Description Rate Maturity Value Municipal Bonds - 9.8% Alaska - 0.3% $ Alaska Housing Finance Corp. % 06/01/33 $ California- 0.3% California Housing Finance Agency 08/01/24 Florida - 0.8% Capital Trust Agency, Inc. 12/01/26 Georgia - 0.4% Georgia Housing & Finance Authority 12/01/24 Indiana - 0.2% Indiana Housing & Community Development Authority 07/01/27 Kentucky - 1.4% Kentucky Housing Corp. 11/01/41 Maryland - 0.2% Maryland Community Development Administration 09/01/25 Massachusetts - 0.7% Massachusetts Housing Finance Agency 12/01/20 Minnesota - 0.7% Minnesota Housing Finance Agency 03/01/43 New Hampshire - 0.8% New Hampshire Housing Finance Authority 07/01/34 New Jersey - 1.6% New Jersey Higher Education Student Assistance Authority 12/01/23 New Jersey Housing & Mortgage Finance Agency 11/01/18 New Jersey Housing & Mortgage Finance Agency 11/01/19 North Carolina - 0.4% North Carolina Housing Finance Agency 07/01/38 Ohio - 0.2% Columbus Regional Airport Authority 10/20/14 Ohio Housing Finance Agency 09/01/35 Ohio Housing Finance Agency 09/01/38 Oregon - 0.8% State of Oregon Housing & Community Services Department 01/01/24 State of Oregon Housing & Community Services Department 01/01/42 Tennessee - 0.3% Tennessee Housing Development Agency 01/01/17 Texas - 0.5% Bexar County Housing Finance Corp. 10/01/39 Wisconsin - 0.2% Wisconsin Housing & Economic Development Authority 04/01/20 Total Municipal Bonds (Cost $6,359,865) U.S. Government & Agency Obligations - 46.7% Interest Only Bonds - 2.2% Access Group, Inc. (b) 12/27/32 Access Group, Inc. (b) 09/25/37 U.S. Small Business Administration, Series 2009-P10A 1 02/10/19 Mortgage Securities - 23.7% FHLMC Structured Pass Through Securities, Series T-62 1A1 (b) 10/25/44 FHLMC, Series 129, Class H 03/15/21 FHLMC, Series 3823, Class GA 01/15/26 FHLMC, Series 3834, Class GA 03/15/26 FHLMC, Series 3845, Class NA 04/15/25 FHLMC, Series 4024, Class KP 03/15/42 FHLMC, Series 4135, Class BQ 11/15/42 FNMA, Series 2010-118, Class DJ 10/25/39 SEMPER SHORT DURATION FUND SCHEDULE OF INVESTMENTS FEBRUARY 28, 2014 (Unaudited) Principal Security Description Rate Maturity Value $ FNMA, Series 2010-137, Class MC % 10/25/38 $ FNMA, Series 2010-34, Class JD 09/25/37 FNMA, Series 2012-113, Class PB 10/25/40 FNMA, Series 2012-8, Class LP 08/25/21 FNMA, Series 2012-80, Class HD 01/25/42 FNMA, Series 2013-14, Class PB 03/25/43 GNMA II Pool #MA0456 10/20/42 GNMA II Pool #MA0528 11/20/42 GNMA, Series 2004-108, Class AB (b) 12/16/32 GNMA, Series 2008-55, Class WT (b) 06/20/37 GNMA, Series 2009-71, Class A 04/16/38 GNMA, Series 2009-75, Class LC 10/20/38 GNMA, Series 2010-14, Class QP 12/20/39 GNMA, Series 2010-144, Class DK 09/16/39 GNMA, Series 2011-110, Class A 03/16/33 GNMA, Series 2011-45, Class EH 01/20/37 GNMA, Series 2012-123, Class A 07/16/46 GNMA, Series 2012-143, Class XC 12/16/27 GNMA, Series 2013-12, Class AB 11/16/52 GNMA, Series 2013-15, Class AC 08/16/51 GNMA, Series 2013-37, Class ED 05/20/39 GNMA, Series 2013-46, Class AB 08/16/42 GNMA, Series 2013-46, Class AC (b) 03/16/46 GNMA, Series 2013-57, Class A 06/16/37 GNMA, Series 2013-59, Class A 07/16/45 GNMA, Series 2013-68, Class AC 02/16/46 GNMA, Series 2013-72, Class AC 05/16/46 GNMA, Series 2013-78 AF 03/16/48 Small Business Administration Participation Certificates, Series 2009-10E 1 09/01/19 Small Business Administration Participation Certificates, Series 2012-10E 1 09/01/22 Principal Only Bonds - 1.0% Panhandle-Plains Student Finance Corp. 12/01/31 South Carolina Student Loan Corp. (b) 01/25/41 U.S. Treasury Securities - 19.8% U.S. Treasury Bill (e) 03/27/14 U.S. Treasury Note 04/15/14 U.S. Treasury Note 04/30/14 U.S. Treasury Note 05/31/14 U.S. Treasury Note 07/31/14 Total U.S. Government & Agency Obligations (Cost $29,858,084) Total Fixed Income Securities (Cost $60,389,710) Principal Security Description Rate Maturity Value Short-Term Investments - 14.9% Private Placement Participation Agreements - 2.2% Basepoint Merchant Lending Trust, Series SPL-II (d) (f) 05/31/15 Basepoint Real Estate Finance, LLC (d) (g) 06/22/14 Total Private Placement Participation Agreements (Cost $1,393,754) Repurchase Agreements (h) - 12.7% RBC Capital Markets Corp. 03/04/14 RBC Capital Markets Corp. 03/04/14 Total Repurchase Agreements (Cost $8,030,000) Total Short-Term Investments (Cost $9,423,754) Total Long Positions - 110.4% (Cost $69,813,464)* $ Total Short Positions - (12.7)% (Proceeds $(7,972,076))* ) Other Assets & Liabilities, Net – 2.3% Net Assets – 100.0% $ SEMPER SHORT DURATION FUND SCHEDULE OF SECURITIES SOLD SHORT FEBRUARY 28, 2014 (Unaudited) Principal Security Description Rate Maturity Value Short Positions - (12.7)% U.S. Treasury Securities - (12.7)% $ U.S. Treasury Note % 07/31/20 $ U.S. Treasury Note 11/15/23 Total U.S. Treasury Securities (Proceeds $(7,972,076)) Total Short Positions - (12.7)% (Proceeds$(7,972,076)) $ SEMPER SHORT DURATION FUND NOTES TO SCHEDULES OF INVESTMENTS AND SECURITIES SOLD SHORT FEBRUARY 28, 2014 (Unaudited) FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GNMA Government National Mortgage Association LLC Limited Liability Company (a) Debt obligation initially issued at one coupon rate which converts to higher coupon rate at a specified date. Rate presented is as of February 28, 2014. (b) Variable rate security. Rate presented is as of February 28, 2014. (c) Security exempt from registration under Rule 144A under the Securities Act of 1933. At the period end, the value of these securities amounted to $5,494,697 or 8.7% of net assets. (d) Security fair valued in accordance with procedures adopted by the Board of Trustees. At the period end, the value of these securities amounted to $1,393,754 or 2.2% of net assets. (e) Rate presented is yield to maturity. (f) Agreement is illiquid as of February 28, 2014.The Fund can not sell or otherwise transfer this agreement without prior written approval of Basepoint Merchant Lending Trust, Series SPL-II. (g) Agreement is illiquid as of February 28, 2014.The Fund can not sell or otherwise transfer this agreement without prior written approval of Basepoint Real Estate Finance, LLC. (h) The Fund entered into repurchase agreements on February 25, 2014, and received U.S. Treasury Notes as collateral.As of February 28, 2014, the Fund had sold the collateral relating to the February 25, 2014, repurchase agreements, and with the proceeds, purchased a portion of the U.S. Treasury Securities included in the Schedule of Investments. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of February 28, 2014. Level 1 Level 2 Level 3 Total Assets Investments At Value Asset Backed Obligations - - Corporate Non-Convertible Bonds - - Municipal Bonds - - U.S. Government & Agency Obligations - - Private Placement Participation Agreements - - Repurchase Agreements - - Total Assets $ - $ $ $ Liabilities Securities Sold Short U.S. Treasury Securities $ - $ ) $ - $ ) Total Liabilities $ - $ ) $ - $ ) SEMPER SHORT DURATION FUND NOTES TO SCHEDULES OF INVESTMENTS AND SECURITIES SOLD SHORT FEBRUARY 28, 2014 (Unaudited) The following is a reconciliation of Level 3 investments for which significant unobservable inputs were used to determine fair value. Privae Placement Participation Agreements Balance as of 11/30/13 $ Sales ) Balance as of 02/28/14 $ Net change in unrealized appreciation/(depreciation) from investments held as of 02/28/14 $ - The Fund utilizes the end of period methodology when determining transfers in or out of the Level 3 category. There were no transfers between Level 1, Level 2 and Level 3 for the period ended February 28, 2014. Significant unobservable valuation inputs for material Level 3 investments as of February 28, 2014, are as follows: Investments in Securities Value at 02/28/14 Valuation Technique(s) Unobservable Input Input Values Private Placement Participation Agreements Valued at par Fixed loan participation valued at par based on deal cash flow, illiquidity and short maturity. At the time of purchase, the loan participation’s projected yield to maturity was 9%, which was approximately 4.5% higher than the current yield of the Barclays Capital High Yield Loan Index (“Barclays Loan Index”).The credit quality of the loan participation is higher than the average quality of the Barclays Loan Index from a combination of 5% subordination, transaction structure allowing losses more than 3 times greater than base case before any interest rate impairment and over 4.5 times before any principal impairment.The liquidity of the loan participation is materially lower than the Barclays Loan Index constituent liquidity, however, that is largely offset by the approximate 1.5 year average life.A yield spread of 4.5% was appropriate at the time of purchase and remains appropriate.Since purchase, cash flows have been as expected with no asset quality deterioration. As of 02/28/14, the Barclays Loan Index current yield remains approximately the same as the time of purchase (+444 basis point spread over its benchmark, LIBOR), and a price of par results in a very similar spread to the Barclays Loan Index. Private Placement Participation Agreements Valued at par Fixed loan participation valued at par based on deal cash flow, illiquidity and short maturity. At the time of purchase, the loan participation’s projected yield to maturity was 9.5%, which was approximately 5% higher than the current yield of the Barclays Loan Index.The credit quality of the loan participation is higher than the average quality of the Barclays Loan Index from a combination of 15% subordination, approximately 50% overcollateralization, and access to timely loan cash flow information.The liquidity of the loan participation is materially lower than the Barclays Loan Index constituent liquidity, however, that is partially offset by the approximate 1.2 year average life.A yield spread of 5% was appropriate at the time of purchase and remains appropriate.Since purchase, cash flows have been as expected with no asset quality deterioration. As of 02/28/14, the Barclays Loan Index current yield remains approximately the same as the time of purchase (+444 basis point spread over its benchmark, LIBOR), and a price of par results in a very similar spread to the Barclays Loan Index. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDS By:/s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date:March 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date:March 26, 2013 By:/s/ Karen Shaw Karen Shaw, Principal Financial Officer Date:March 26, 2013
